Title: To John Adams from Oliver Wolcott, Jr., 20 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department September 20th. 1798.

The Secretary of the Treasury respectfully submits to the President of the United States the following Report.
That by an Act of Congress passed on the 16th. day of July 1798, entitled “An Act to enable the President of the United States to borrow money for the public service,” authority is given to the President of the United States to borrow a sum not exceeding five Millions of Dollars, “upon such terms and conditions as he shall judge most advantageous for the United States,” with the limitation however, “that no engagement nor Contract be made which shall preclude the United States from reimbursing any sum or sums at any time after the expiration of fifteen years from the date of such Loan.”
That by another Act passed on the same day entitled “An act making certain appropriations; and to authorize the President to obtain a Loan on the credit of the Direct Tax,” the President of the United States is authorized to borrow the sum of Two Millions of dollars upon the credit and in anticipation of the Direct Tax, granted during the last session of Congress with the limitation, “that the Interest to be allowed for such Loan shall not exceed six per Centum per annum and that the principal shall be reimbursed at the pleasure of the United States.”
The present prospect is, that it will be necessary to borrow only a part of the monies before mentioned during the present year, but to what extent it is not yet possible to determine.
The Secretary presuming that the President will judge it expedient to commit the agency of borrowing such sums as the public service shall require, to the Department of the Treasury, under a responsibility, that what is done shall be conformable to Law, and for the best interest of the United States, herewith submits drafts of Powers from the President of the United States to the Secretary of the Treasury to obtain the said Loans, which Powers are drawn according to the forms, which have been adopted heretofore on similar occasions.
All which is most respectfully / submitted.


Oliv: Wolcott.Secy of the Treasy